Dismiss and Opinion Filed March 18, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00241-CV

              IN THE ESTATE OF NORMAN SIMON BROWN, DECEASED

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-04275-2

                            MEMORANDUM OPINION
                      Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Francis

       Appellant has filed a motion stating he has elected to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




150241F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE ESTATE OF NORMAN SIMON                     On Appeal from the Probate Court No. 2,
BROWN, DECEASED                                   Dallas County, Texas
                                                  Trial Court Cause No. PR-14-04275-2.
No. 05-15-00241-CV                                Opinion delivered by Justice Francis.
                                                  Justices Lang-Miers and Whitehill
                                                  participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Dorothy Brown recover her costs, if any, of this appeal from
appellant Dr. Stephen Brown, DC.


Judgment entered March 18, 2015.




                                            –2–